Citation Nr: 0903943	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to 
service-connected shell fragment wounds.

2.  Entitlement to service connection for disability of the 
left hand, to include as secondary to service-connected shell 
fragment wounds.

3.  Entitlement to service connection for generalized 
arthritis, to include as secondary to service-connected shell 
fragment wounds.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
October 1952.  He received the Bronze Star and the Purple 
Heart.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that in pertinent part denied service connection 
for degenerative joint disease of the lumbar spine, loss of 
use of the left hand, and chronic arthritis of unspecified 
joints.  The Board remanded these issues in January 2006 for 
more development.  The case has been returned to the Board 
for further appellate consideration. 

In September 2008, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion.  The requested opinion was received at the Board in 
November 2008.  The VHA report was forwarded to veteran 
additional argument later in November 2008.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  The veteran is a combat veteran.

2.  There is no evidence of a diagnosis of arthritis in 
service or within a year of separation from active service.

3.  Competent medical evidence relates lumbar spine 
degenerative joint disease to the natural aging process.  

4.  There is competent medical evidence, both for and against 
secondary service connection for post-traumatic sequelae of 
the left third proximal phalanx and left hand osteoarthritis.

5.  There is no competent evidence tending to link 
generalized arthritis with active service or a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in or aggravated by 
active military service, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 
5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).

2.  Post-traumatic sequelae of the left third proximal 
phalanx and left hand osteoarthritis were aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2008).

3.  Generalized arthritis was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in or aggravated by active military service, 
nor is it secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, VA sent a letter to the claimant in December 
2006 that satisfies all notice requirements.  The RO 
readjudicated the issues and a supplemental statement of the 
case was issued in September 2007.

VA also has a duty to assist the claimant in the development 
of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
has tried to obtain all identified medical records.  The 
claimant was afforded VA medical examinations.  The Board 
also forwarded the case to a Veterans Health Administration 
(VHA) medical expert for an advisory opinion.  The requested 
opinion was received at the Board in November 2008.  The 
claimant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that VA has not 
attempted to obtain.  Hence, no further notice or assistance 
to the claimant is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. § 3.309(a) are accorded 
special consideration for service connection.  Where a 
veteran served at least 90 days during a period of war or 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310, the regulation which governs 
claims for secondary service connection, has been amended 
recently.  38 C.F.R. § 3.310(b), effective October 10, 2006.  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  VA 
amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen, supra.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b).  Because the veteran 
was in combat, he will be afforded this consideration.  

Lumbar Spine Degenerative Joint Disease

The veteran has claimed that lumbar spine degenerative joint 
disease might be directly related to in-service trauma, or 
that the disability might have been aggravated by service-
connected shell fragment wound residuals that have left him 
wheelchair-bound for years.  

In July 1989, a private physician, J. Diaz, M.D., noted past 
VA treatment for arthritis, although earlier dated VA records 
do not mention arthritis.  For instance, a June 1984 VA 
compensation examination report does not note any arthritis.  
In July 1984, the veteran claimed that he had arthritis as a 
consequence of his service-connected head injury.  In this 
regard, an August 1984 VA neurological examination report 
does not mention arthritis.  Neither is arthritis mentioned 
in an October 1986 VA examination report.  At the time of 
this examination, right hand degenerative joint disease is 
noted. 

In October 2001, a VA compensation examiner stated, 
"Suffered arthritis since 1952;" however, medical records 
from the 1950s do not mention arthritis.  In the October 2001 
examination report, the examiner noted degenerative joint 
disease and arthritis of upper and lower extremity joints and 
degenerative joint disease of the spine.  The diagnoses 
included degenerative joint disease and arthritis.  

In July 2003, a VA physician noted that the veteran first 
suffered from a low back condition several decades after 
active service.  The physician reported that the veteran's 
lumbar spine degenerative joint disease is due to the natural 
process of aging and not secondary to organic brain syndrome. 

In June 2007, the July 2003 VA examiner reviewed the medical 
history of the case and noted that no lower back complaint 
was made during active service and noted that the lower back 
disability arose several years after active military service.  
Because there was no relevant complaint during active 
military service, the physician concluded that the lumbar 
spine condition was not related to active military service.   

In September 2008, the Board sought a medical opinion 
addressing the likelihood that service-connected disabilities 
had aggravated the lower back disability.  In response, a VA 
physician reviewed the medical history and agreed that lumbar 
degenerative joint disease was age-related and not caused or 
aggravated by service-connected disability or wheelchair-
bound status.  The physician cited 40-years of experience as 
authority for this conclusion.  

The preponderance of the medical evidence discussed above is 
against the claim.  The July 2003, June 2007, and September 
2008 medical opinions are negative.  These opinions are 
persuasive, as they are based on correct facts.  The 
physician who reported that arthritis began in 1952 has 
provided no support for this conclusion.  Hence, it carries 
little weight.  

While the veteran has provided lay evidence of a link, his 
opinion in this matter is of little value because the 
determination involves a question that only medical experts 
may address.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional). 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for lumbar spine degenerative joint disease is therefore 
denied.  



Left Hand Disability

The veteran seeks service connection for disability of the 
left hand secondary to service-connected shell fragment 
wounds of the head.  The claims files reflect that service 
connection is in effect for right hemiparesis and organic 
brain syndrome, among other residuals of shell fragment 
wounds to the head.  

The current left hand diagnoses are post-traumatic sequelae 
of the left third proximal phalanx and left hand 
osteoarthritis.  There is no indication of post-traumatic 
sequelae of the left third proximal phalanx or left hand 
osteoarthritis in the service treatment records or earlier-
dated post-service medical records.  Thus, direct or 
presumptive service connection is not available.  In April 
2003, the veteran submitted his secondary service connection 
claim.  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen, 
supra.  Competent medical evidence is required to link 
directly or secondarily the claimed condition to the 
veteran's period of active service.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In July 2003, A VA physician offered a diagnosis of post-
traumatic sequelae of the left third proximal phalanx and 
moderate osteoarthritis by X-ray.  The physician reported 
that arthritis of the left hand is due to natural process.  

In June 2007, the July 2003 VA examiner reviewed the medical 
history of the case and noted that no left hand complaint was 
made during active service and that left hand disabilities 
arose several years after active military service.  Because 
there was no relevant complaint during active military 
service, the physician concluded that the left hand 
conditions were not related to active military service.   

In September 2008, the Board sought a VHA medical opinion 
addressing the likelihood of aggravation of the left hand 
disability by service-connected disabilities.  In response, a 
VA physician did find that it is as likely as not that the 
service-connected paralysis of the right upper extremity had 
caused an aggravation of non-service-connected post-traumatic 
sequelae of the left third proximal phalanx and left hand 
osteoarthritis.  The physician cited 40-years of experience 
as his/her authority for this conclusion.  

Both medical opinions, although conflicting, are persuasive, 
as they are based on accurate facts.  Because one VA 
physician feels that all left hand disorders are age-related, 
while another VA physician has linked the left hand disorders 
to service-connected disabilities via aggravation, the 
evidence for service connection is at least in relative 
equipoise.  The benefit of the doubt doctrine will therefore 
be applied.  See 38 U.S.C.A. § 5107; Gilbert, supra.  Service 
connection for left hand osteoarthritis will therefore be 
granted. 

Generalized Arthritis

The veteran also seeks service connection for generalized 
arthritis, including secondary service-connection due to 
upper and lower extremity paralysis.  The basis for this 
claim is an October 2001 VA compensation examination report 
that indicates, "Suffered arthritis since 1952."  That 
examiner then noted degenerative joint disease and arthritis 
of upper and lower extremity joints.  The relevant diagnoses 
were degenerative joint disease and arthritis.

In July 2003, a VA physician felt that arthritis and 
degenerative joint disease are age-related, rather than post-
traumatic.  This opinion was based on a finding of no 
relevant complaint for years after active military service.  

As previously indicated, in September 2008, the Board sought 
a VHA medical opinion.  In response, a VA physician agreed 
with the July 2003 examiner that arthritis was age-related, 
except for the left hand osteoarthritis that was addressed 
above.  

While the veteran has provided lay evidence of a link, his 
opinion in this matter is of little value because the 
determination involves a question that only medical experts 
may address.  38 C.F.R. § 3.159; Espiritu, Jandreau, supra.  
After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for generalized arthritis is therefore 
denied.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine, to include as secondary to service-connected 
shell fragment wounds, is denied.

Secondary service connection for post-traumatic sequelae of 
the left third proximal phalanx and left hand osteoarthritis 
is granted.

Service connection for generalized arthritis is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


